DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are pending.
This communication is in response to the communication filed 2/10/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods of identifying patients and medical institutions based on symptoms and medical history. Specifically, the claims recites acquiring patient information, extracting patient information including a symptom, estimating a first disease corresponding to the symptom based on medical history, searching for medical institution information based on the first disease, and outputting identification information for the medical institution, which is grouped within the “mental processes” grouping of abstract ideas because in this case, the claims involve obtaining information for similar patients by using patient data to determine a disease, and search for similar patients. See MPEP 2106.04. Here, the claims recite concepts similar to tracking and organizing patient information as well as concepts of collecting patient data, analyzing it, and outputting the results of the collection and analysis. A doctor skilled in the art may perform the steps of the claims mentally by reading patient files, determining a 
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use processors, storage devices, memories, databases, and non-transitory computer readable medium. 
The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the processor, storage device, memory, databases, and non-transitory computer readable medium may be part of a hardware configuration for information storage, processing, and output (fig. 3, 17, par. 42, 140-146). Here, various changes may be made regarding individual computer elements to use any processor, storage device, memory, databases, and computer readable medium that may store, process, and output data (par. 150). The additional elements are interpreted as generally linking the abstract idea to a technological environment, because they do not provide meaningful limits to the abstract idea and only narrowly limits the abstract idea to a configuration of using any processor, storage device, memory, databases, and computer readable medium that may store, process, and output data.
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves storing, processing, and outputting data. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a 
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the claim limitations of acquiring patient information, extracting patient information including a symptom, estimating a first disease corresponding to the symptom based on medical history, searching for medical institution information based on the first disease, and outputting identification information for the medical institution are similar to those limitations of receiving and sending information and performing repetitive calculations.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, storage device, memory, and non-transitory computer readable medium to perform the steps of acquiring patient information, extracting patient information including a symptom, estimating a first disease corresponding to the symptom based on medical history, searching for medical institution information based on the first disease, and outputting See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The claims do not provide additional limitations for analysis and address limitations of the abstract idea. The claims further explain the substance of the data and how data may be processed. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above. The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of identifying patients and medical institutions by collecting patient data, analyzing it, and outputting the results of the collection and analysis. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Toyosaki US2019/0057762 in view of Cox US2017/0286621.
As per claim 1
an information processing apparatus to automatically identify a medical institution for treatment of a disease, the information processing apparatus comprising: a processor configured to: (Toyosaki fig. 2 and associated paragraphs, par. 7, 25 teaches an information processing system and device with a CPU, memory, and input/output interfaces; par. 48 teaches outputted data, interpreted as identified data, may include details of treatments at other hospitals may be checked during a consultation, efficient use and combinations of medicines when a patient is attending plural medical institutions may be adjusted, here the preamble holds little patentable weight)
acquire, from a patient information storage device that stores patient information including a symptom of each of a plurality of patients and a medical history of each of the plurality of patients, the patient information of each of the plurality of patients being included in electronic medical records corresponding to the plurality of patients, (Toyosaki fig. 3, 7 and associated paragraphs, par. 6, 48, 61 teaches collecting health examination data and medical consultation data relating to an individual, medical records inspection, here the collected medical information may be communicated to and from various terminals; par. 45 teaches patient information may be stored in and collected from electronic medical records)
extract first patient information from an electronic record within a diagnosis and treatment database, the extracted first patient information including a symptom of a target patient from the patient information of each of the plurality of patients, (Toyosaki par. 7, 38 teaches information database that stores information representing treatment guidelines, health examination data, consultations, and medical dosages, interpreted as diagnosis and treatment databases; patient attribute information acquisition, where information of at least one attribute of a patient who is the individual including information relating to a disease symptom is acquired, here any first patient attribute may be interpreted as a first patient information)
estimate a first disease corresponding to the symptom of the target patient based on the symptom of the target patient a medical history included in the first patient information different from the target patient, (Toyosaki par. 31, 72 teaches determining optimal medicine dosages corresponding to patient attributes, conducting analyses encompassing effects of the medicine on disease symptoms other than a disease symptom of which the patient is aware, here determining the optimal dosage is interpreted as estimating the disease treatment based on patient attributes, which includes determining a potential disease or condition to treat, a medical history of patient is deemed to always be different since the medical history information may include different names, birthdays, social security numbers, etc.)
output first identification information included in the first medical institution information including the first disease; and (Toyosaki par. 34, 48 teaches an example of an identifier used by medical institutions when accessing medical information, which may include disease information)
a memory coupled to the processor and configured to store the patient information of each of the plurality of patients (Toyosaki fig. 3 and associated paragraphs teaches databases and data collection units in a processing system storing patient attribute data, which are interpreted as memory).
Toyosaki teaches an integrated health information processing and communication system, where doctors may see acquired corresponding and patient attribute data, but may not specifically teach the following limitations met by Cox, search, a medical institution database, for first medical institution information including the first disease, from medical institution information including identification information indicating each of a plurality of medical institutions and a disease that has been treated at each of the plurality of medical institutions, and (Cox fig. 9A-9E and associated paragraphs, par. 119, 128, 166, 174, 180 teaches searching for any instance that meets a criteria of a rule such that if at least one instance within the listing satisfies a criteria of the rule, then that part of the rule is satisfied for the evaluation of the patient information, variable listing data structures may be indexed by variable name or identifiers for look up and retrieval, here care providers may search databases based on evaluation of patient demographics, medical data, and lifestyle information to determine appropriate patient actions for 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Toyosaki to search medical institutions indicating that a disease has been treated at the medical institution as taught by Cox with the motivation of executing complex clinical protocols on a patient registry to provide ongoing treatment and care for patients (Cox par. 1-2).
As per claim 2, Toyosaki and Cox teach all the limitations of claim 1 and further teach 
wherein: the patient information of each of the plurality of patients is classified patient information in which information identifying an individual is classified; and (Cox par. 129 teaches a patient cohort database where patients of similar demographics, medical diagnoses, age, race, and gender may be classified)
the processor is configured to: acquire, from a personal information storage device that stores diagnosis and treatment information of the target patient in a medical institution from which the target patient has received a medical examination before the symptom of the target patient occurs, the diagnosis and treatment information of the target patient, and (Toyosaki par. 48 teaches input data may include, personal data, genetic information, prescription records, clinical records, surgical records, family disease history, treatment status of diseases currently being treated, data from periodic check-ups, daily data collected by wearable devices and portable devices, data shared from home medical devices, details of food and drink consumption, sleeping times)
extract a medical history of the target patient from the diagnosis and treatment information of the target patient, extract second patient information including the symptom of the target patient and the medical history of the target patient from the patient information of each of the plurality of patients, and (Toyosaki fig. 3 and associated paragraphs, par. 48 teaches data may include, personal data, genetic information, prescription records, clinical records, surgical records, family disease history, treatment status of diseases currently being treated, data from periodic check-ups, daily data collected by wearable devices and portable devices, data shared from home medical devices, details of food and drink consumption, sleeping times)
estimate the first disease corresponding to the symptom of the target patient based on the medical history included in the extracted second patient information (Toyosaki par. 61 teaches clinical test values at a time of good health, a time of disease onset, and after medication are compared, and a dosage is calculated, the calculated dosage is increased or reduced in accordance with the results of the comparison of values, and consultation details and prescriptions from other hospitals may be checked, here an optimal treatment dosage is interpreted as estimating the disease based on medical history and medication history because a doctor may determine a disease and proper dosage when establishing the optimal treatment dosage).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Toyosaki to use patient identification and patient data classification as taught by Cox with the motivation of executing complex clinical protocols on a patient registry to provide ongoing treatment and care for patients (Cox par. 1-2). Proper identification and classification of complex data sets would improve patient diagnosis and treatment efficiency.
As per claim 3, Toyosaki and Cox teach all the limitations of claim 2 and further teach 
wherein: the patient information of each of the plurality of patients further includes a medication history of each of the plurality of patients
the personal information storage device further stores purchase information indicating a medicine purchased by the target patient before the symptom of the target patient occurred; and (Toyosaki par. 48, 65 teaches prescription records, where records may include any prescription bought and used including one that may have been purchased years before a current symptom) 
the processor is configured to: acquire the purchase information from the personal information storage device, and (Toyosaki par. 48, 65 teaches input data including personal data)
extract third patient information that includes the symptom of the target patient, the medical history of the target patient, and a medication history of a medicine indicated by the purchase information, from the patient information of each of the plurality of patients, and (Toyosaki par. 61 teaches a hospital may request and receive patient data including medical history and recent medication)
estimate the first disease corresponding to the symptom of the target patient based on the medical history included in the extracted third patient information (Toyosaki par. 61 teaches clinical test values at a time of good health, a time of disease onset, and after medication are compared, and a dosage is calculated, the calculated dosage is increased or reduced in accordance with the results of the comparison of values, and consultation details and prescriptions from other hospitals may be checked, here an optimal treatment dosage is interpreted as estimating the disease based on medical history and medication history because a doctor may determine a disease and proper dosage when establishing the optimal treatment dosage).
As per claim 4, Toyosaki and Cox teach all the limitations of claim 3 and further teach 
wherein: the patient information of each of the plurality of patients includes information of a plurality of items including a symptom, a medical history, and a medication history; and (Toyosaki par. 48 teaches data may include, personal data, genetic information, prescription records, clinical records, surgical records, family disease history, treatment status of diseases currently being treated, data from periodic check-ups, daily data collected by wearable devices 
the processor is configured to: determine a degree of coincidence between first information of the plurality of items included in the first patient information (Cox par. 174 teaches confidence values for variables, interpreted as a degree of coincidence because the confidence value indicates if the data is reliable or if there may be a coincidental correlation that may not be reliable, the patient characteristics may include cholesterol information, patient information from a patient registry) that includes the symptom of the target patient, the medical history of the target patient, and the medication history of the medicine indicated by the purchase information, and second information of a plurality of corresponding items of the target patient, and (Toyosaki par. 48 teaches data may include, personal data, genetic information, prescription records, clinical records, surgical records, family disease history, treatment status of diseases currently being treated, data from periodic check-ups, daily data collected by wearable devices and portable devices, data shared from home medical devices, details of food and drink consumption, sleeping times)
output a search result including the first identification information included in the first medical institution information including the estimated first disease and the degree of coincidence (Cox fig. 9A-9E and associated paragraphs, par. 119, 128, 166, 174, 180 teaches searching for any instance that meets a criteria of a rule such that if at least one instance within the listing satisfies a criteria of the rule,  identification information may include identification of an establishment type, specific identity of a particular establishment, and patient identifiers, the confidence values for variables may be searched for any instance that meets rule criteria).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Toyosaki to determine a degree of coincidence and output search results as taught by Cox with the motivation of executing complex clinical protocols on a patient 
As per claim 5, Toyosaki and Cox teach A medical institution search system comprising: a patient information storage device including a first memory configured to store patient information including a symptom of each of a plurality of patients and a medical history of each of the plurality of patients; and an information processing device including a second memory and a processor coupled to the second memory, the second memory being configured to store the patient information of each of the plurality of patients, wherein the processor of the information processing device is configured to: acquire, from the patient information storage device, the patient information of each of the plurality of patients being included in electronic medical records corresponding to the plurality of patients, extract first patient information from an electronic record within a diagnosis and treatment database, the extracted first patient information including a symptom of a target patient from the patient information of each of the plurality of patients, estimate a first disease corresponding to the symptom of the target patient based on the symptom of the target patient a medical history included in the first patient information different from the target patient, search, a medical institution database, for first medical institution information including the first disease, from medical institution information including identification information indicating each of a plurality of medical institutions and a disease that has been treated at each of the plurality of medical institutions, and output first identification information included in the first medical institution information including the first disease. (see claim 1 rejection).
As per claim 6, Toyosaki and Cox teach all the limitations of claim 5 and further teach a personal information storage device configured to store diagnosis and treatment information of the target patient in a medical institution from which the target patient has received a medical examination before the symptom of the target patient occurs, wherein the patient information of each of the plurality of patients is classified patient information in which information identifying an individual is classified; and the processor of the information processing device is configured to: acquire, from the personal information storage device, the diagnosis and treatment information of the target patient, and extract a medical history of the target patient from the diagnosis and treatment information of the target patient, extract second patient information including the symptom of the target patient and the medical history of the target patient from the patient information of each of the plurality of patients, and estimate the first disease corresponding to the symptom of the target patient based on the medical history included in the extracted second patient information (see claim 2 rejection).
As per claim 7, Toyosaki and Cox teach all the limitations of claim 5 and further teach wherein: the patient information of each of the plurality of patients further includes a medication history of each of the plurality of patients; the personal information storage device further stores purchase information indicating a medicine purchased by the target patient before the symptom of the target patient occurred; and the processor of the information processing device is configured to: acquire the purchase information from the personal information storage device, and extract third patient information that includes the symptom of the target patient, the medical history of the target patient, and a medication history of a medicine indicated by the purchase information, from the patient information of each of the plurality of patients, and estimate the first disease corresponding to the symptom of the target patient based on the medical history included in the extracted third patient information (see claim 3 rejection).
As per claim 8, Toyosaki and Cox teach all the limitations of claim 5 and further teach wherein: the patient information of each of the plurality of patients includes information of a plurality of items including a symptom, a medical history, and a medication history; and the processor of the information processing device is configured to: determine a degree of coincidence between first information of the plurality of items included in the first patient information that includes the symptom of the target patient, the medical history of the target patient, and the medication history of the medicine indicated by the purchase information, and second information of a plurality of corresponding items of the target patient, and output a search result including the first identification information included in the first medical institution information including the estimated disease and the degree of coincidence 
As per claim 9, Toyosaki and Cox teach A non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process comprising: acquiring, from a patient information storage device that stores patient information including a symptom of each of a plurality of patients and a medical history of each of the plurality of patients, the patient information of each of the plurality of patients being included in electronic medical records corresponding to the plurality of patients, extracting first patient information from an electronic record within a diagnosis and treatment database, the extracted first patient information including a symptom of a target patient from the patient information of each of the plurality of patients, estimating a first disease corresponding to the symptom of the target patient based on the symptom of the target patient a medical history included in the first patient information different from the target patient, searching, a medical institution database, for first medical institution information including the first disease, from medical institution information including identification information indicating each of a plurality of medical institutions and a disease that has been treated at each of the plurality of medical institutions, and outputting first identification information included in the first medical institution information including the first disease. (see claim 1 rejection).
As per claim 10, Toyosaki and Cox teach all the limitations of claim 9 and further teach wherein: the patient information of each of the plurality of patients is classified patient information in which information identifying an individual is classified; and the process further comprises: acquiring, from a personal information storage device that stores diagnosis and treatment information of the target patient in a medical institution from which the target patient has received a medical examination before the symptom of the target patient occurs, diagnosis and treatment information of the target patient, and extracting a medical history of the target patient from the diagnosis and treatment information of the target patient, extract second patient information including the symptom of the target patient and the medical history of the target patient from the patient information of each of the plurality of patients, and estimate the first disease corresponding to the symptom of the target patient based on the medical history included in the extracted second patient information
As per claim 11, Toyosaki and Cox teach all the limitations of claim 10 and further teach wherein: the patient information of each of the plurality of patients further includes a medication history of each of the plurality of patients; the personal information storage device further stores purchase information indicating a medicine purchased by the target patient before the symptom of the target patient occurred; and the process further comprises: acquiring the purchase information from the personal information storage device, and extracting third patient information that includes the symptom of the target patient, the medical history of the target patient, and a medication history of a medicine indicated by the purchase information, from the patient information of each of the plurality of patients, and estimate the first disease corresponding to the symptom of the target patient based on the medical history included in the extracted third patient information (see claim 3 rejection).
As per claim 12, Toyosaki and Cox teach all the limitations of claim 11 and further teach wherein: the patient information of each of the plurality of patients includes information of a plurality of items including a symptom, a medical history, and a medication history; and the process further comprises: determining a degree of coincidence between first information of the plurality of items included in the first patient information that includes the symptom of the target patient, the medical history of the target patient, and the medication history of the medicine indicated by the purchase information, and second information of a plurality of corresponding items of the target patient, and outputting a search result including the first identification information included in the first medical institution information including the estimated first disease and the degree of coincidence (see claim 4 rejection).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 2/10/2022 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the recitation of electronic medical records is not directed towards mental processes (Remarks p. 10-11). Examiner respectfully disagrees.
The previous Office Action provided the framework of the Alice test and laid out explanations and answers to step 1, 2A prong 1, 2A prong 2, and 2B. Elements in the claims were explained as involving a series of steps for identifying patients and medical institutions based on symptoms and medical history by collecting patient data, analyzing it, and outputting the results of the collection and analysis with a citation to the MPEP 2106.04. Also, the additional elements are not considered when initially determining if the claim is directed to an abstract idea. If the claim is directed to an abstract idea, as noted above, then a determination is made whether the claim has an inventive concept. The Revised Guidance explains that when making this determination, one should consider whether the additional claim elements add “a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append[] well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality.” Revised Guidance, 84 Fed. Reg. at 56.
Step 2A prong 1 determines the judicial exceptions and if any part of the claims is directed to a law of nature, a natural phenomenon, or an abstract idea. See MPEP 2106. When analyzing claims to determine if they recite an abstract idea, any portion of the claims reciting any semblance of a mental process or a method of organizing human activity may be used to say that the claims recite an abstract idea; however, the analysis for determining subject-matter eligibility does not stop here. 
There is no meaningful difference between the recited claim limitations and a number of other methods that courts have determined are directed to mental processes. See, e.g., In re Grams, 888 F.2d 835, 837-41 (Fed. Cir. 1989) (method of diagnosing an abnormal condition in an individual); SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 953-56 (Fed. Cir. 2014) (method for guiding the selection of a therapeutic treatment regimen for a patient with a known disease or medical condition); Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067-68 (Fed. Cir. 2011) (method of determining whether an immunization schedule affects the incidence or severity of a chronic immune- CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370-77 (Fed. Cir. 2011) (method for verifying the validity of a credit card transaction over the Internet); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1146-52 (Fed. Cir. 2016) (translating a functional description of a logic circuit into a hardware component description of the logic circuit). Like the steps in these decisions, the steps in the instant claims are so broadly drawn that they encompass acts that people can perform in their minds or using pen and paper. A doctor skilled in the art may perform the steps of the claims mentally by reading patient files, determining a potential diagnosis, and searching for similar patients based on the diagnosis. A doctor may acquire information and extract information form electronic medical records by reading files on a computer.
Applicant argues that the claims provide a technical solution for a technical problem of improving storage and extraction of electronic medical records, and providing relevant and accurate determinations based on the noted information (Remarks p. 10-11). Examiner respectfully disagrees. 
If a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Here, a doctor skilled in the art may perform the steps of the claims mentally by reading patient files, determining a potential diagnosis, and searching for similar patients based on the diagnosis. A doctor may acquire information and extract information form electronic medical records by reading files on a computer. 
e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). Here, the invention utilized processor, storage device, memory, and non-transitory computer readable medium to store, process, and communicate data. The instant claims are therefore not directed to an improvement in computer functionality. There is no indication that the specific limitations as recited alone or in combination improve the functionality of the recited computer elements. The alleged solutions and improvements are akin to business solutions using computers to improve identifying a proper medical institution for treatment of a disease.
Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception, therefore the claims remain rejected under 101.
Applicant argues the withdrawal of the obviousness rejections. Applicant states that the cited references fail to disclose or suggest searching, a medical institution database, for medical institution information, from medical institution information including identification information indicating each of a plurality of medical institutions and disease that has been treated at each of the medical institutions and outputting the identification information (Remarks p. 11-12). Examiner respectfully disagrees. 
Cox fig. 9A-9E and associated paragraphs, par. 119, 128, 166, 174, 180 teaches searching for medical institution information including a disease treated each of a plurality of a medical institutions as searching for any instance that meets a criteria of a rule such that if at least one instance within the listing satisfies a criteria of the rule, then that part of the rule is satisfied for the evaluation of the patient information. The variable listing data structures may be indexed by variable name or identifiers for look up and retrieval. Healthcare providers may search databases based on evaluation of patient demographics, medical data, and lifestyle information to determine appropriate patient actions for a personalized care .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAY M. PATEL/Examiner, Art Unit 3686              


	/Victoria P Augustine/                                  Supervisory Patent Examiner, Art Unit 3686